DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8-9, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korjani (US 10,706,856).

Claim 1,
Korjani teaches an audio signal encoding method, comprising: applying an audio signal to a training model including N autoencoders provided in a cascade structure; encoding an output result derived through the training model; and generating a bitstream with respect to the audio signal based on the encoded output result ([Fig. 1] [col. 3 line 1 to col. 4 line 47] encoding voice data; extracting audio features from the voice data; using plurality of autoencoders, arranged in layers, to encode the voice data; outputting the encoded voice data; autoencoder is a neural network to train the voice data).

Claim 3,
Korjani further teaches the audio signal encoding method of claim 1, wherein the training model is derived by iteratively updating autoencoders provided in a cascade form through M update rounds ([Fig. 1] [col. 3 line 1 to col. 4 line 47] training the autoencoders).

Claim 6,
Korjani teaches an audio signal decoding method, comprising: restoring a code layer parameter from a bitstream; applying the restored code layer parameter to a training model including N autoencoders provided in a cascade structure; and restoring an audio signal before encoding through the training model ([Fig. 1] [col. 3 line 1 to col. 4 line 47] Claim 6 contains subject matter similar to claim 1, and thus is rejected under similar rationale; in addition, the decoder layers reconstruct the input data from the encoded data, thereby, preforming inverse steps of the encoder; the autoencoders minimize the reconstruction error).

Claim 8,
The audio signal decoding method of claim 6, wherein the training model is derived by iteratively updating autoencoders provided in a cascade form through M update rounds. (Claim 8 contains subject matter similar to claim 3, and thus is rejected under similar rationale)

Claim 9,
Korjani further teaches the audio signal decoding method of claim 8, wherein the training model is a model that an error of an N-th autoencoder is back propagated respectively to a first autoencoder through an (N-1)-th autoencoder ([Fig. 1] [col. 3 line 1 to col. 4 line 47] plurality of error modules 130-133 are used to train the autoencoders).

Claim 11,
An audio signal decoder, comprising: a processor configured to restore a code layer parameter from a bitstream, apply the restored code layer parameter to a training model including N autoencoders provided in a cascade structure, and restore an audio signal before encoding through the training model. (Claim 11 contains subject matter similar to claim 6, and thus is rejected under similar rationale)

Claim 13,
The audio signal decoder of claim 11, wherein the training model is derived by iteratively updating autoencoders provided in a cascade form through M update rounds. (Claim 13 contains subject matter similar to claim 8, and thus is rejected under similar rationale)

Claim 14,
The audio signal decoder of claim 13, wherein the training model is a model that an error of an N-th autoencoder is back propagated respectively to a first autoencoder through an (N-1)-th autoencoder. (Claim 14 contains subject matter similar to claim 9, and thus is rejected under similar rationale)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 7, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Korjani (US 10,706,856) and further in view of Vanhoucke (US 8,484,022).

Claim 2,
Korjani further teaches the audio signal encoding method of claim 1, wherein the training model is derived by connecting the N autoencoders in a cascade form ([Fig. 1] [col. 3 line 1 to col. 4 line 47] autoencoders are arranged in layers).
The difference between the prior art and the claimed invention is that Korjani does not explicitly teach training a subsequent autoencoder using a residual signal not learned by a previous autoencoder.
Vanhoucke teaches training a subsequent autoencoder using a residual signal not learned by a previous autoencoder ([col. 27 lines 40-60] [col. 27 line 9 to col. 28 line 44] computing an error signal; the error signal is provided to the autoencoder as feedback during training process).
Korjani is analogous art with Vanhoucke because they both involve encoding audio signals. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Korjani with teachings of Vanhoucke by modifying the autoencoder as taught by Korjani to include computing an error signal that is provided to the autoencoder as feedback during training process for the benefit of minimizing the magnitude of the error signal (Vanhoucke [col. 27 lines 40-60]).

Claim 4,
Korjani further teaches the audio signal encoding method of claim 2, wherein the training model is a model that an error of an N-th autoencoder is back propagated respectively to a first autoencoder through an (N-1)-th autoencoder ([Fig. 1] [col. 3 line 1 to col. 4 line 47] plurality of error modules 130-133 are used to train the autoencoders).

Claim 5,
Vanhoucke further teaches the audio signal encoding method of claim 2, wherein the training model is a model that respective errors of the N autoencoders are back propagated from respective decoder regions to encoder regions ([col. 27 line 9-40] encoder is constructed from a set of forward neural network layers L1, L2, L3, L4 and the decoder is constructed from a set of inverse neural network layers L4-1, L3-1, L2-1 L4-1; encoder and decoder share a common layer L4).

Claim 7,
The audio signal decoding method of claim 6, wherein the training model is derived by connecting the N autoencoders in a cascade form, and training a subsequent autoencoder using a residual signal not learned by a previous autoencoder. (Claim 7 contains subject matter similar to claim 2, and thus is rejected under similar rationale)

Claim 10,
Korjani teaches all the limitations in claim 8. The difference between the prior art and the claimed invention is that Korjani does not explicitly teach wherein the training model is a model that respective errors of the N autoencoders are back propagated from decoder regions to encoder regions.
Vanhoucke teaches wherein the training model is a model that respective errors of the N autoencoders are back propagated from decoder regions to encoder regions ([col. 27 line 9-40] encoder is constructed from a set of forward neural network layers L1, L2, L3, L4 and the decoder is constructed from a set of inverse neural network layers L4-1, L3-1, L2-1 L4-1; encoder and decoder share a common layer L4).
Korjani is analogous art with Vanhoucke because they both involve encoding audio signals. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Korjani with teachings of Vanhoucke by modifying the autoencoder as taught by Korjani to include encoder is constructed from a set of forward neural network layers L1, L2, L3, L4 and the decoder is constructed from a set of inverse neural network layers L4-1, L3-1, L2-1 L4-1; encoder and decoder share a common layer L4 for the benefit of minimizing the magnitude of the error signal (Vanhoucke [col. 27 lines 40-60]).

Claim 12,
The audio signal decoder of claim 11, wherein the training model is derived by connecting the N autoencoders in a cascade form, and training a subsequent autoencoder using a residual signal not learned by a previous autoencoder. (Claim 12 contains subject matter similar to claim 7, and thus is rejected under similar rationale)

Claim 15,
The audio signal decoder of claim 11, wherein the training model is a model that respective errors of the N autoencoders are back propagated from decoder regions to encoder regions. (Claim 15 contains subject matter similar to claim 10, and thus is rejected under similar rationale)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656